Broyles, C. J.
1. The bill of exceptions in this case recites that a petition for certiorari was presented to the judge, and that he entered the following order: “The foregoing petition for writ of certiorari being presented, the same is upon consideration thereof refused sanction;” and refused to order writ of certiorari to issue. The assignment of error in the bill of exceptions is as follows: “To which judgment denying your petitioner the writ of certiorari your petitioner then and there excepted and now excepts and assigns said order denying petitioner the writ of certiorari as error and that said court erred in denying your petitioner the State’s writ of certiorari upon each and every ground in Ms petition stated.” Held, that the assignment of error, in effect, assigns error upon the order refusing to sanction the petition; and the motion to dismiss the writ of error is denied.
2. “An order of a judge of the superior, court refusing to sanction a petition for certiorari will not be reversed upon the evidence, where there was any evidence to support the judgment excepted to in the petition. Adams Tailoring Co. v. Thomas, 31 Ga. App. 787 (122 S. E. 246); White Provision Co. v. Brown, 40 Ga. App. 674 (150 S. E. 857). In the instant case, a judgment for the petitioner not being demanded by the evidence, and no error of law having been committed, the judge of the superior court did not err, as a matter of law, in refusing to sanction the petition.” Shepherd v. Swain, 42 Ga. App. 741 (3) (157 S. E. 339).
3. Applying the foregoing ruling to the facts of the instant case, the refusal of the judge of the superior court to sanction the petition for certiorari was not error.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.